DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 28, 2022 has been entered.  Claims 1 and 11 were amended.  Thus, claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 11, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, an I/Q measurement recorder adapted to create raw digital data with respect to a measurement, the raw digital data corresponding to I and Q data representing the in-phase and quadrature components, respectively, of an amplitude versus time series, and where a measurement unit module is adapted to capture or process the raw digital data from the I/Q measurement recorder to generate measurement results, and where an application unit module is adapted to process raw digital data and/or the measurement results from the I/Q measurement recorder into a user interface for at least one of: network analysis of the measurement results, signal analysis of the measurement results, spectrum analysis of the measurement results.  Therefore, claim 1, as well as claim 11, and dependent claims 2-10 and 12-20 are allowable over the prior art of record.

It is noted that the closest prior art, U.S. Patent Publication 2019/0012189 A1, to Ura, discloses a measurement system that has a plurality of measurement modules and is capable of creating a program of each measurement module easily and a method of creating a program therefor. 
U.S. Patent Publication 2019/0272155 A1, to Chowdhary et al, is directed to quickly prototyping of a solution developed using one or more sensing devices, functional blocks, algorithm libraries, and customized logic. 

In the request for continued examination, filed on April 28, 2022, claim 1 was amended to recite “the measurement unit module is adapted to capture or process the raw digital data from the I/Q measurement recorder to generate measurement results, and wherein the application unit module is adapted to process raw digital data and/or the measurement results from the I/Q measurement recorder into a user interface for at least one of: network analysis of the measurement results, signal analysis of the measurement results, spectrum analysis of the measurement results.”  Claim 11 was amended similarly.  Under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, dated 01/07/2019, the Examiner determined that the “the measurement unit module is adapted to capture or process the raw digital data from the I/Q measurement recorder to generate measurement results,’ and the application unit module adapted to process raw digital data and/or the measurement results from the I/Q measurement recorder into a user interface for at least one of: network analysis of the measurement results, signal analysis of the measurement results, spectrum analysis of the measurement results” as set forth instant claims, independent claim 1, as well as claim 11, integrates the recited subject matter into a practical application, and are not directed to an abstract idea, and are patent eligible subject matter.  Therefore, claim 1, as well as claim 11, and dependent claims 2-10 and 12-20 recite patent eligible subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864